Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This office action is based on response was filed on 11/23/2021.  Claim 28, 30, 35, 41 and 45 have been amended.  Claims 28 and 30-48 are allowable subject matter
Terminal Disclaimer
3.	The terminal disclaimer filed on 04/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,433,135 and 9,641,959 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199